Title: To Benjamin Franklin from Charles [?] Rybot, 8 April 1777
From: Rybot, Charles
To: Franklin, Benjamin


Sir
Hotel de Luynes. Paris 8th April 1777
I did not imagine you would have hesitated to pay me the trifling sum I disbursed for Mr. Wood, as had I not assisted him he must (as himself declared) have staid at Calais till you had, which besides the expence, might have been detrimental to your concerns by the delay; tis true I have no immediate call upon you, but as a man of known integrity; I am persuaded you would not have me be a sufferer, by an act, from which you reaped the benefit. I should have declined troubling you further on this Head, but I forgot to desire the Letter Mr. Carmichael left with you, which, do me the favor to deliver the bearer, if you do not chuse to pay him the money. If you do, he has my receipt and you will thereby oblige Sir Your most obedient Servant, 
Cs Rybot
 
Addressed: A Monsieur / Monsr. Le Dr. Franklin / a Son Hotel / a Passy.
Notation: Rybot.
